Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election without traverse of Invention I, claims 1-16, in the reply filed
on January 07, 2022, is acknowledged. The withdrawal of Claims 17-51 drawn to
nonelected Inventions Il to IV is acknowledged.

Claims 17-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2022.


Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.
	
Claims 9 is rejected under 35 U.S.C. 101 because they are drawn to non-statutory subject matter. Claim 9 positively recites part of a human, i.e. "the blood vessel is a coronary sinus” Thus claim 9 include a human within their scope and are
 non-statutory. 

	A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-16, 52-59, 61-76 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nitzan et al. 2017/0216025 .  
Nitzan et al. discloses the invention as claimed noting for example figures 8a, 9A-9D  comprising: A flow modifying implant that modifies a flow of blood in a vessel when deployed, the said flow modifying implant comprising:

    PNG
    media_image1.png
    269
    393
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    238
    305
    media_image2.png
    Greyscale




a hollow tubular body having a first end and a second end and tapering from the first end towards the second end: a first opening at the first end of the hollow tubular body and a second opening at the second end of the hollow tubular body, the first opening and the second opening being positioned so that a continuous lumen is formed through the hollow tubular body, wherein the hollow tubular body is fabricated from a material (see [0050] materials such as Nitinol are known to hold their shape).  The “configured to hold a  shape of the lumen in a deployed state of direction of blood is functional/intended use language.  See MPEP 2114)  and a ring positioned at the first end and positioned coaxially with the first opening.
Nitzan et al. further discloses a wall of the hollow tubular body comprising a non-porous material (nitinol); a wall comprising a porous material ePTFE;  a coronary sinus [0060]; and wherein the device is balloon expandable (see [0085]) which states that the device is expanded by advancing a dilator);
The definition of a mesh is a material a material made of a network of wire or thread thus Nitzan et al. structure meets the limitation of fabricated from mesh.

The intended use recitation language of claims 1, 10-12, 63, 65-67, 76 etc.  (e.g. “… configured to conform to the tapering of a blood vessel so that when deployed in the blood vessel, a portion of a wall of the hollow tubular body is flush with the blood vessel…”  …carries no weight in the absence of any distinguishing structure. Nitzan et al. discloses the structure as claimed and is thus capable of performing the functions.  See MPEPB 2114 which states:

II.     MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART 

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzan et al. 2017/0216025 in view of Shirley 2009/0164000. 
  Nitzan et al. has been disclosed supra however does not specify 5that the tubular body comprises a xenograft material.  Shirley teaches a hollow tubular implant that is manufactured with xenograft material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Nitzan et al. and utilize xenograft material because Nitzan et al. states that a variety of materials including tissues may be utilized [0072].





Conclusion

The prior art made of record and not relied upon (in this current office action) is considered pertinent to applicant's disclosure. Karavany et al. 2022/0071788; Plaza et al. 2021/0275188; Herbert et al. 2021/0068993; Emani et al. 10,478,290; Walzman 10,307,242.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 8, 2022